COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Samuel J. Burleson v. Texas Department of Criminal Justice, et al

Appellate case number:     01-17-00565-CV

Trial court case number: 1728162

Trial court:               12th District Court of Walker County

        Samuel J. Burleson, an inmate, appeals the trial court’s judgment dismissing his underlying
civil action as frivolous. On appeal, appellant filed an unsworn declaration of inability to pay costs
but has failed to comply with the additional requirements of Chapter 14 of the Texas Civil Practice
and Remedies Code governing inmate litigation.
         Section 14.004 of the Texas Civil Practice and Remedies Code provides that an inmate
who files an affidavit or unsworn declaration of inability to pay costs must file an additional
affidavit or declaration identifying each prior lawsuit, other than an action under the Family Code,
filed by the inmate without legal representation. TEX. CIV. PRAC. & REM. CODE § 14.004(a). As to
each prior lawsuit, the affidavit or declaration must specify the operative facts, the case name or
style, the cause number, the court in which it was brought, the names of the parties, and the result
of the suit. Id. If a previous action or claim was dismissed as frivolous or malicious, the affidavit
or unsworn declaration of previous filings must state the date of any final judgment or order
affirming the dismissal. TEX. CIV. PRAC. & REM. CODE § 14.004(b).
        Appellant has not filed an additional affidavit or declaration relating to previous filings.
Unless all documents required by Chapter 14 of the Texas Civil Practice and Remedies Code are
filed within 20 days of the date of this order, this appeal may be dismissed without further notice.
See Gozowski v. T.D.C.J.–I.D., No. 12-14-00350-CV, 2014 WL 6983246, *1 (Tex. App.—Tyler
Dec. 10, 2014, no pet.); Hickman v. Tex. Dep’t of Criminal Justice, No. 13-12-00437-CV, 2013
WL 3770916, at *2 (Tex. App.—Corpus Christi July 18, 2013, no pet.); Douglas v. Turner, 441
S.W.3d 337, 339 (Tex. App.—Waco May 9, 2013, no pet.).
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually       Acting for the Court

Date: August 8, 2017